3 F.3d 1577
303 U.S.App.D.C. 293
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Walter Reed MARTINDALE, Appellant,v.John Thomas BURCH, Jr. aka Burch, Wilhelm & McDonald akaBurch & Bennett, P.C., et al.
No. 92-7024.
United States Court of Appeals, District of Columbia Circuit.
Aug. 30, 1993.

Before WALD, D.H. GINSBURG and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court's March 31, 1989 order granting appellees' motion for summary judgment and its December 30, 1991 order denying appellant's motion for reconsideration be affirmed substantially for the reasons stated by the district court in its memorandum accompanying its March 31, 1989 order.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.